Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 23, 2015

The Court of Appeals hereby passes the following order:

A16D0020. CALVIN YOUNG v. CENTRAL TRANSPORT, et al.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of Superior Court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.
      The parties should address in their briefs the applicability of stare decisis to
Southwire Co. v. Cato, 179 Ga. App. 762 (347 SE2d 656) (1986), and Carrollton
Coca-Cola Bottling Co. v. Mozley, 186 Ga. App. 730 (368 SE2d 371) (1988).

                                       Court of Appeals of the State of Georgia
                                                                            09/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.